ORDER
PER CURIAM.
Century Financial Services Group, Ltd. appeals from a judgment of the Circuit Court of St. Louis County in a suit in which Century alleged breach of contract and Christian Tabernacle alleged fraudulent misrepresentation. The jury returned a verdict awarding Century $8,721.72 and Tabernacle $34,968.19. Century argues the trial court erred in denying its motion for directed verdict because there was insufficient evidence of fraudulent misrepresentation, and in denying its motion for judgment notwithstanding the verdict. Tabernacle cross-appeals, arguing that the trial court erred in not awarding it all its legal fees and expenses incurred in this case.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).